956 F.2d 923
Mark Owen McGUIRE, Plaintiff-Appellant,v.Wayne ESTELLE, Warden, Defendant-Appellee.
No. 87-2522.
United States Court of Appeals,Ninth Circuit.
Feb. 14, 1992.

1
Dane R. Gillette, San Francisco, Cal., for plaintiff-appellant.


2
Ann Hardgrove Voris, San Francisco, Cal., for defendant-appellee.


3
On Remand from the United States Supreme Court.


4
Before SCHROEDER and WIGGINS, Circuit Judges, and STEPHENS, District Judge.*


5
The decision of the United States Supreme Court, --- U.S. ----, 112 S.Ct. 475, 116 L.Ed.2d 385 has reversed the decision of this court, reported at 902 F.2d 749 (9th Cir.1990).   The decision of the United States District Court is therefore affirmed.   The mandate of this court will issue immediately.



*
 Hon. Albert Lee Stephens, Jr., Senior United States District Judge for the Central District of California, sitting by designation